DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications:  original application, filed 11/03/2019; Information Disclosure Statement, filed 11/03/2019.
Claims 1-20 are pending.  Claims 1, 19, and 20 are independent claims.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-13 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Iga, U.S. Pub. No. 2004/0021790 A1, published February 2004 or, in the alternative, under 35 U.S.C. 103 as obvious over Iga in view of Eilers, U.S. Pub. No. 2009/0249239 A1, published October 2009.
Regarding independent claim 1, Iga teaches an information processing apparatus comprising: an input receiving section that receives an input of a captured image in which a first object and a second object installed in association with the first object are recorded; because Iga teaches an exemplary input image which includes circular, triangular, and rectangular drawing objects, a non-drawing object, a reflective light portion, and a background portion (par. 0062; Figs. 4A-4E). Iga teaches a computer, a whiteboard, a camera a display, keyboard, and mouse to capture an image such as the drawing surface of the whiteboard (par. 0057-0058; Fig. 2).  Iga teaches that the automatic area labeling unit 202 determines based upon the processed image data an area that is occupied by the drawing objects in the input image and places a corresponding label to each of the specified areas and the input image (par. 0058). Iga teaches the digitized image data is analyzed for automatically generating separate image objects such as text areas, picture areas and so on; these image objects are now displayed for the user to edit information; for example, the user defines relational links between images and or image objects (Abstract).
Iga teaches a first image acquisition section that acquires a first object image that is an image of the first object extracted from the captured image; a second image acquisition section that acquires a second object image that is an image of the second object extracted from the captured image; because Iga teaches an exemplary input image which includes circular, 
Iga teaches a display control section that displays both the first object image and the second object image, the display control section displaying the first object image and the second object image in a state where the second object image is movable relative to the first object image or in a state where the second object image is editable; because Iga teaches a drawing edit mode for the GUI where user input may add a new drawing to the input image, for example adding a character string to the input image of the image recognition information after the user draws “homework” and the user may also optionally draw a diagram or characters in the window area (par. 0088; Fig. 16B-17; also see par. 0084-0087). Iga teaches the user may manually edit the data associated with the areas and the labels as well as the input images and the corresponding labels where the data and images are stored with hypertext in HTML format (par. 0059).  Iga teaches that the GUI includes a window area, a moving button, a resize button, a drawing edition button, a label editing button (par. 0074).  Iga teaches the GUI has a move mode to move the display position of the image recognition information (par. 0077-0078; Fig. 12).
Even if Iga did not expressly teach the display control section displaying the first object image and the second object image in a state where the second object image is movable relative to the first object image; Eilers teaches a target-alignment-and-drop control for an electronic document editing tool which ensures that objects are inserted only in valid drop target areas and are aligned according to predetermined alignment rules (Abstract). Eilers teaches the user may drag and drop to move images to determine what target areas are available and determine which 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the GUI and image inputting and formatting techniques taught by Iga with the methods of object alignment and drag and drop taught by Eilers, since Eilers recognized that it would be desirable to provide an electronic document editing environment that has a simple user interface and allows some user control in positioning elements relative to one another yet enforces "good" design principles (par. 0005), and therefore would have provided these advantages to the GUI and image inputting system disclosed by Iga.

Regarding dependent claim 2, Iga teaches the information processing apparatus according to claim 1, further comprising: an extraction section that extracts the first object having a predetermined first feature from the captured image, and extracts the second object having a predetermined second feature different from the first feature from the captured image; because Iga teaches an exemplary input image which includes circular, triangular, and rectangular drawing objects, a non-drawing object, a reflective light portion, and a background portion (par. 0062; Figs. 4A-4E). Iga teaches a computer, a whiteboard, a camera a display, keyboard, and mouse to capture an image such as the drawing surface of the whiteboard (par. 0057-0058; Fig. 2).  Iga teaches that the automatic area labeling unit 202 determines based upon the processed image data an area that is occupied by the drawing objects in the input image and places a corresponding label to each of the specified areas and the input image (par. 0058).

Regarding dependent claim 3, Iga teaches the information processing apparatus according to claim 1, wherein the display control section displays the first object image and the second object image, in a state where a positional relationship between the first object and the second object in the captured image is maintained; because Iga teaches an exemplary structure for the input image in which the position of the input image is multiplied by the scale variable for display in the window area (Fig. 19B; par. 0090-0092). Iga further teaches that the images may be saved using a cascading style sheet where the absolute position may be used or a position based on a distance from other areas or display objects (par. 0097-0098).

Regarding dependent claim 4, Iga teaches the information processing apparatus according to claim 1, wherein the display control section displays the first object image and the second object image, in a state where a ratio between a size of the first object in the captured image and a size of the second object in the captured image is maintained; because Iga teaches an exemplary structure for the input image in which the position of the input image is multiplied by the scale variable for display in the window area (Fig. 19B; par. 0090-0092). Iga further teaches that the images may be saved using a cascading style sheet where the absolute position may be used or a position based on a distance from other areas or display objects (par. 0097-0098).

Regarding dependent claim 5, Iga teaches the information processing apparatus according to claim 1, wherein the display control section displays the first object image and the second object image in an overlapping manner, in a case where the first object and the second object overlap in the captured image; because Iga teaches optionally hiding the overlapping portion of two images (par. 0085); which discloses that the overlapping portion may be displayed by default.

Regarding dependent claim 6, Iga does not disclose the information processing apparatus according to claim 1, wherein in a case where the second object is attached to the first object from above in the captured image, the display control section displays the first object image and the second object image such that the first object image and the second object image overlap and the second object image is positioned above the first object image; however, Eilers teaches alignment rules where for example, the design rules may dictate that image objects can only be placed below a drop target area if the selected drop target area is the bottom-most drop target area in the associated is text container; likewise, the design rules may dictate that image objects can only be placed above a drop target area if the selected drop target area is the top-most drop target area in the associated text container (par. 0059-0061).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the GUI and image inputting and formatting techniques taught by Iga with the methods of object alignment and drag and drop taught by Eilers, since recognized that it would be desirable to provide an electronic document editing environment that has a simple user interface and allows some user control in positioning elements relative to one another yet enforces "good" design principles (par. 0005), and therefore would have provided these advantages to the GUI and image inputting system disclosed by Iga.


Regarding dependent claim 7, Iga teaches the information processing apparatus according to claim 1, wherein the display control section displays a registered image representing the second object which is registered in advance, without receiving the captured image by the input receiving section, and wherein the display control section displays the second object image in the same format as the registered image; because Iga teaches  that the automatic labeling unit for the image  data has a registering process for the area data where the in area data storing process, when the currently detected qtm ( ) array is different from the position of the already stored area data, the current data is newly stored as area data; in contrast, when the current data has the same area data position as the already stored one, the current data is not registered (par. 0068-0069).  

Regarding dependent claim 8, Iga teaches the information processing apparatus according to claim 7, wherein the display control section displays a registered image representing a tag as the registered image, and wherein the display control section displays the second object image in the same format as the registered image representing the tag; since Iga teaches that the automatic area labeling unit 202 determines based upon the processed image data an area that is occupied by the drawing objects in the input image and places a corresponding label to each of the specified areas and the input image (par. 0058). Iga teaches an exemplary input image which includes circular, triangular, and rectangular drawing objects, a non-drawing object, a reflective light portion, and a background portion (par. 0062; Figs. 4A-4E). Iga teaches quantizing the drawing objects in the image (par. 0063; Fig. 4D), and creating a data structure of the image and objects in the image (par. 0059; par. 0064; Figs. 5A-5D). Iga teaches the user may manually edit the data associated with the areas and the labels as well as the input images and the 

Regarding dependent claim 9, Iga teaches the information processing apparatus according to claim 1, wherein the display control section displays the first object image and the second object image in different formats; because Iga teaches converting the document data into html format where the input images are stored as area images and are stored as clickable maps (par. 0093-0094; Fig. 20). However, Iga teaches that any documents other than in the HTML format are alternatively used as long as the documents are capable of including images or partial images and the included images or the partial included images are also capable of linking to other images or other partial images; for example, other document formats include eXtensible MarkUp Language (XML) (par. 0106), therefore this teaching of Iga would enable wherein the display control section displays the first object image and the second object image in different formats.

Regarding dependent claim 10, Iga teaches the information processing apparatus according to claim 7, wherein in displaying the second object image in the same format as the registered image, the display control section displays the second object image by reflecting at least one of a size, color, or shape of the second object in the second object image; because Iga teaches the digitized image data is analyzed for automatically generating separate image objects such as text areas, picture areas and so on; these image objects are now displayed for the user to edit information; for example, the user defines relational links between images and or image objects (Abstract). Iga teaches an exemplary input image which includes circular, triangular, and 

Regarding dependent claim 11, Iga suggests but does not expressly disclose the information processing apparatus according to claim 7, wherein in displaying the second object image in the same format as the registered image, in a case where there is an image of a character on the second object, the display control section displays the image of the character as editable character information; however Iga teaches a drawing edit mode for the GUI where user input may add a new drawing to the input image, for example adding a character string to the input image of the image recognition information after the user draws “homework” and the user may also optionally draw a diagram or characters in the window area (par. 0088; Fig. 16B-17; also see par. 0084-0087). Iga teaches the user may manually edit the data associated with the areas and the labels as well as the input images and the corresponding labels where the data and images are stored with hypertext in HTML format (par. 0059).
However, Eilers teaches inserting images and other objects into editable text areas of a document (par. 0031) and teaches text editing (par. 0044).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the GUI and image inputting and formatting techniques taught by Iga with the methods of object alignment and drag and drop taught by Eilers, since recognized that it would be desirable to provide an electronic document editing environment that has a simple user interface and allows some user control in positioning elements relative to one another yet enforces "good" design principles (par. 0005), and therefore would have provided these advantages to the GUI and image inputting system disclosed by Iga.

Regarding dependent claim 12, Iga teaches the information processing apparatus according to claim 1, wherein in a case where the captured image is composed of images of a plurality of pages, the display control section displays a plurality of page images each of which is an image corresponding to each page, and in a case where there are the first object and the second object in one page which is a basis of the page image, the display control section displays both the first object image and the second object image on one page image corresponding to the one page; because Iga teaches an example where the image data has the image objects "a" through "j" over three pages, Page 1, Page 2 and Page 3 as shown in State 1 (Fig. 26; par. 0109), and teaches hypertext links of the objects displayed on different pages (par. 0110).

Regarding dependent claim 13, Iga teaches the information processing apparatus according to claim 1, wherein in a case where the captured image is composed of images of a plurality of pages, the display control section displays a plurality of page images each of which is an image corresponding to each page, because Iga teaches that when the images from the document are converted to html, one html document is generated for each input image and ins included in the input image (par. 0096; also see par. 0093; Fig. 20).
Iga suggests but does not expressly disclose and in a case where the second object is recorded over a plurality of pages, the display control section displays a plurality of the second object images on one specific page image among the plurality of displayed page images; because Iga teaches displaying a plurality of images on one specific page (Fig. 18A, 22A, 22B). However, Eilers teaches determining a set of valid drop targets on the page to build a set of drop displays a plurality of the second object images on one specific page image among the plurality of displayed page images.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the GUI and image inputting and formatting techniques taught by Iga with the methods of object alignment and drag and drop taught by Eilers, since Eilers recognized that it would be desirable to provide an electronic document editing environment that has a simple user interface and allows some user control in positioning elements relative to one another yet enforces "good" design principles (par. 0005), and therefore would have provided these advantages to the GUI and image inputting system disclosed by Iga.

Regarding dependent claim 18, Iga does not expressly disclose the information processing apparatus according to claim 1, wherein in a case where the first object is a print document, the display control section displays an image based on image data that is a basis of the print document, as the first object image; because Iga discloses a whiteboard or drawing surface is the preferred embodiment (par. 0057).

Regarding independent claim 19, Iga teaches a non-transitory computer readable medium storing a program causing a computer to execute: an input receiving function of receiving an input of a captured image in which a first object and a second object installed in association with the first object are recorded; because Iga teaches an exemplary input image which includes circular, triangular, and rectangular drawing objects, a non-drawing object, a reflective light portion, and a background portion (par. 0062; Figs. 4A-4E). Iga teaches a 
Iga teaches a first image acquisition function of acquiring a first object image that is an image of the first object extracted from the captured image; a second image acquisition function of acquiring a second object image that is an image of the second object extracted from the captured image; because Iga teaches an exemplary input image which includes circular, triangular, and rectangular drawing objects, a non-drawing object, a reflective light portion, and a background portion (par. 0062; Figs. 4A-4E). Iga teaches quantizing the drawing objects in the image (par. 0063; Fig. 4D), and creating a data structure of the image and objects in the image (par. 0059; par. 0064; Figs. 5A-5D).
Iga teaches a display control function of displaying both the first object image and the second object image, the display control function displaying the first object image and the second object image in a state where the second object image is movable relative to the first object image or in a state where the second object image is editable; because Iga teaches a drawing edit mode for the GUI where user input may add a new drawing to the input image, for example adding a character string to the input image of the image recognition information after the user draws “homework” and the user may also optionally draw a diagram or characters in the 
Even if Iga did not expressly teach displaying the first object image and the second object image in a state where the second object image is movable relative to the first object image; Eilers teaches a target-alignment-and-drop control for an electronic document editing tool which ensures that objects are inserted only in valid drop target areas and are aligned according to predetermined alignment rules (Abstract). Eilers teaches the user may drag and drop to move images to determine what target areas are available and determine which area to choose (par. 0052-0055; Fig. 6).  Eilers further teaches the set of drop target areas may be set such that no drop target area overlaps any other, where each drop target area encapsulates a set of valid drop targets for selectable image objects (par. 0054-0055; Fig. 7).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the GUI and image inputting and formatting techniques taught by Iga with the methods of object alignment and drag and drop taught by Eilers, since Eilers recognized that it would be desirable to provide an electronic document editing environment that has a simple user interface and allows some user control in positioning elements relative to one another yet enforces "good" design principles (par. 0005), and therefore would have provided these advantages to the GUI and image inputting system disclosed by Iga.

Regarding independent claim 20, for purposes of claim interpretation, the claimed “input receiving means” and “image acquisition means” are interpreted to be a computer with a CPU and memory and display and a camera (specification, page 5-6, 8).  
Iga teaches an information processing apparatus comprising: input receiving means for receiving an input of a captured image in which a first object and a second object installed in association with the first object are recorded; because Iga teaches an exemplary input image which includes circular, triangular, and rectangular drawing objects, a non-drawing object, a reflective light portion, and a background portion (par. 0062; Figs. 4A-4E). Iga teaches a computer, a whiteboard, a camera a display, keyboard, and mouse to capture an image such as the drawing surface of the whiteboard (par. 0057-0058; Fig. 2) 
Iga teaches that the automatic area labeling unit 202 determines based upon the processed image data an area that is occupied by the drawing objects in the input image and places a corresponding label to each of the specified areas and the input image (par. 0058). Iga teaches the digitized image data is analyzed for automatically generating separate image objects such as text areas, picture areas and so on; these image objects are now displayed for the user to edit information; for example, the user defines relational links between images and or image objects (Abstract).
Iga teaches first image acquisition means for acquiring a first object image that is an image of the first object extracted from the captured image; second image acquisition means for acquiring a second object image that is an image of the second object extracted from the captured image; because Iga teaches an exemplary input image which includes circular, triangular, and rectangular drawing objects, a non-drawing object, a reflective light portion, and 
Iga teaches display control means for displaying both the first object image and the second object image, the display control section displaying the first object image and the second object image in a state where the second object image is movable relative to the first object image or in a state where the second object image is editable; because Iga teaches a drawing edit mode for the GUI where user input may add a new drawing to the input image, for example adding a character string to the input image of the image recognition information after the user draws “homework” and the user may also optionally draw a diagram or characters in the window area (par. 0088; Fig. 16B-17; also see par. 0084-0087). Iga teaches the user may manually edit the data associated with the areas and the labels as well as the input images and the corresponding labels where the data and images are stored with hypertext in HTML format (par. 0059).  Iga teaches that the GUI includes a window area, a moving button, a resize button, a drawing edition button, a label editing button (par. 0074).  Iga teaches the GUI has a move mode to move the display position of the image recognition information (par. 0077-0078; Fig. 12).
Even if Iga did not expressly teach displaying the first object image and the second object image in a state where the second object image is movable relative to the first object image; Eilers teaches a target-alignment-and-drop control for an electronic document editing tool which ensures that objects are inserted only in valid drop target areas and are aligned according to predetermined alignment rules (Abstract). Eilers teaches the user may drag and drop to move 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the GUI and image inputting and formatting techniques taught by Iga with the methods of object alignment and drag and drop taught by Eilers, since Eilers recognized that it would be desirable to provide an electronic document editing environment that has a simple user interface and allows some user control in positioning elements relative to one another yet enforces "good" design principles (par. 0005), and therefore would have provided these advantages to the GUI and image inputting system disclosed by Iga.


Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iga in view of Eilers as applied to claim 1 above, and further in view of Ilic et al. (“Ilic”), U.S. Pub. No. 2016/0328827 A1, published November 2016.
Regarding dependent claim 14, Iga in view of Eilers does not disclose the information processing apparatus according to claim 1, wherein in a case where the first object and the second object overlap and a part of the first object is located behind the second object, the display control section changes an image of a portion of the first object image corresponding to the part of the first object to another image; however, Ilic teaches constructing a composite image from multiple image frames of an object, captured with a smartphone or other portable 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the GUI and image inputting and formatting techniques taught by Iga and the methods of object alignment and drag and drop taught by Eilers, with the techniques for creating composite images taught by Ilic, since Ilic recognized that it would be desirable to use the overlapping imaging techniques to improve the quality of images so that it would be possible to capture an image of a large object with details such as text with a smartphone (par. 0003), and therefore would have provided this benefit to Iga and Eilers.

Regarding dependent claim 15, Iga does not disclose the information processing apparatus according to claim 14, wherein the display control section changes the image of the portion corresponding to the part to an image corresponding to another portion of the first object; however, Ilic teaches constructing a composite image from multiple image frames of an object, captured with a smartphone or other portable electronic device (par. 0036-0037). Ilic teaches an image frame may be integrated into a composite image when the image overlaps to an acceptable degree with a prior image frame (par. 0095-0096).  Ilic teaches adjusting the composite image including the image frame including processing the composite image to 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the GUI and image inputting and formatting techniques taught by Iga and the methods of object alignment and drag and drop taught by Eilers, with the techniques for creating composite images taught by Ilic, since Ilic recognized that it would be desirable to use the overlapping imaging techniques to improve the quality of images so that it would be possible to capture an image of a large object with details such as text with a smartphone (par. 0003), and therefore would have provided this benefit to Iga and Eilers.

Regarding dependent claim 16, Iga does not disclose the information processing apparatus according to claim 15, wherein the display control section changes the image of the portion corresponding to the part to an image corresponding to the other portion located within a predetermined range from the part; however, Ilic teaches constructing a composite image from multiple image frames of an object, captured with a smartphone or other portable electronic device (par. 0036-0037). Ilic teaches an image frame may be integrated into a composite image when the image overlaps to an acceptable degree with a prior image frame (par. 0095-0096).  Ilic teaches adjusting the composite image including the image frame including processing the composite image to improve its quality (par. 0099), and teaches using image fill techniques to avoid distracting features in the composite image, and identifying portions of data captured from a sequence of image frames to omit or replace with other data (par. 0104-0105).


Regarding dependent claim 17, Iga does not disclose the information processing apparatus according to claim 14, wherein in a case where the first object is a print document, the display control section changes the image of the portion corresponding to the part to an image based on a part of image data which is a basis of the print document; however, Ilic teaches constructing a composite image from multiple image frames of an object, captured with a smartphone or other portable electronic device (par. 0036-0037). Ilic teaches an image frame may be integrated into a composite image when the image overlaps to an acceptable degree with a prior image frame (par. 0095-0096).  Ilic teaches adjusting the composite image including the image frame including processing the composite image to improve its quality (par. 0099), and teaches using image fill techniques to avoid distracting features in the composite image, and identifying portions of data captured from a sequence of image frames to omit or replace with other data (par. 0104-0105). Ilic taught using the imaging techniques to capture images from small and large print documents (par. 0003; par. 0043).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hyde-Moyer et al.	U.S. Patent No. 9,147,275 B1	issued	September 2015
Ishida 			U.S. Pub. No. 2018/0032481 A1	published 	February 2018
Soon-Shiong		U.S. Pub. No. 2014/0201264 A1	published	July2014
Khalili et al., “The RDFa Content Editor – From WYSIWYG to WYSIWYM” 2012 IEEE 36th International Conference on Computer Software and Applications, copyright 2012 IEEE, p. 531-540.

Coustaty et al., “Augmented Documents for Research Contact Management” copyright 2018 IEEE, 6 pages.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA L TAPP whose telephone number is (571)272-7508.  The examiner can normally be reached on Monday-Friday 7:00 am - 3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMELIA L TAPP/Primary Examiner, Art Unit 2144